IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE

STANISLAW PIATEK, an unmarried                    No. 71065-6-1
individual,
                                                                                       r»o         o
                                                                                              WO
                     Appellant,                                                        «*"•
                                                                                              r^c
                                                                                              >>.'X
                                                                                       C_     —1_,
                                                                                              m        '

WALENTYNA PIATEK and                                                                   z
                                                                                              -n
                                                                                       r\j
EUGENIUSZANTONI PIATEK,                                                                CO     SE -q [•"•
wife and husband,                                                                             3>-op-
                                                                                       3*     torn 1_
                                                                                       2ST    _i- J> *--
                                                                                              :k r~
                                                                                       VO
                     Plaintiffs,                                                              otc
                                                                                              ~*C3
                                                                                              o—
                                                                                       CO     sr<




RENATA ANNA PIATEK, an                            UNPUBLISHED OPINION
unmarried individual,
                                                  FILED: June 23, 2014
                     Respondent.


       Verellen, J. — A judgment creditor's right to execute upon the judgment debtor's

property generally extends to the debtor's claims against others. But ifthe debtor has a

claim against the judgment creditor, typically a claim beyond the scope of the litigation

that gave rise to the original judgment, then limitations apply. The trial court has

supervisory authority over its own process and may exercise that power to prevent the

judgment creditor from destroying the judgment debtor's cause of action by becoming

the owner of the cause of action.

       Stanislaw Piatek argues that the trial court abused its discretion in allowing his

judgment creditor, Renata Piatek, to levy upon his pending litigation against Renata.1


        We use first names for clarity.
No. 71065-6-1/2


As clarified at oral argument before this court, he contends that the trial court must

engage in a case-by-case analysis of the equities based on several factors, including

the merits and value of the claim levied upon. But he presented scant argument and

evidence to the trial court regarding these factors and, even applying his proposed

standard, he fails to demonstrate that the trial court abused its discretion. We affirm.

                                          FACTS


       Stanislaw and Renata have engaged in extensive litigation concerning and

related to the dissolution of their marriage, including lawsuits in the United States,

Poland, and Australia. In 2010, Renata obtained a judgment against Stanislaw for

$183,670 in Pierce County Superior Court, a judgment Stanislaw did not appeal and

has not paid. In 2012, Stanislaw initiated a lawsuit in King County Superior Court

against Renata alleging violations of the Criminal Profiteering Act, chapter 9A.82 RCW.

       Based upon her Pierce County judgment, Renata obtained a writ of execution to

levy upon Stanislaw's profiteering claims. Stanislaw filed a motion to quash the writ of

execution. The trial court denied the motion to quash, stating, "I don't see where the

equities are convincing enough to allow for the [writ of execution] to be quashed."2 At

the ensuing sheriff's sale, Renata purchased Stanislaw's profiteering cause of action for

$35,000,3 then dismissed the claims.




       2 Report of Proceedings (RP) (Aug. 24, 2012) at 9.
       3 Renata bid this portion of the existing judgment.
No. 71065-6-1/3


                                       DISCUSSION

       Stanislaw appeals from the Pierce County Superior Court order denying his

motion to quash the writ of execution. We review a trial court's denial of a motion to

quash for an abuse of discretion.4

       Generally, a judgment creditor can execute upon its judgment debtor's

unliquidated cause of action. In Johnson v. Dahlquist, our Supreme Court held that "'all

property, real and personal, of the judgment debtor, not exempt by law, shall be liable to

execution,'" observing that "it is competent for a state Legislature to make it lawful to

levy on and sell any and all kinds of property," including "choses in action."5

       In Paqlia v. Breskovich, Division Two of this court held that a judgment debtor

"may invoke any equitable power of the superior court" to set aside a sheriffs sale of

property which purports to sell the debtor's "unliquidated and undetermined independent

cause of action" when the sale "completely destroys the judgment debtor's ability to

prosecute the independent cause of action to judgment."6 The court held that the

superior court "does possess inherent supervisory power over its own process,

exercisable when the demands of justice to all parties can be reasonably satisfied, to

set aside a sheriff's bill of sale which effectively deprives the judgment debtor an

opportunity to establish his claim."7 The court described the superior court's

discretionary power as follows:




       4 Paqlia v. Breskovich, 11 Wash. App. 142, 522 P2.d 511 (1974).
      5130 Wash. 29, 31, 33, 225 P. 817 (1924) (holding that judgment creditor could
execute on its own debt owed to judgment debtor) (quoting Rem. Rev. Stat. § 518).
       6 Paqlia, 11 Wash. App. at 144.
       7 Id. at 144-45.
No. 71065-6-1/4


                "While the courts have expressed themselves in various language,
       we are of opinion that the sum and essence of the law upon the question
       involved in this case is that there is a discretionary power vested in the
       trial judge, and where it is made to appear that the sale would outrage the
       right of a judgment debtor if allowed to stand, his discretion will not be
       controlled."^

The Paqlia court concluded that if a trial court "can exercise its inherent powers to

prevent the likely development of a grossly inequitable result... it ought to be able to

exercise the same powers after the inequitable situation develops."9

       In MP Medical Inc. v. Weqman, this court construed Paqlia as an exception to the

Johnson rule that all property is subject to execution and disagreed with Paglia's

conclusion that Johnson was no longer controlling authority.10 The Weqman court

agreed with the analysis in Paqlia that the trial court has "supervisory power over its

own process" to "prevent the grossly inequitable situation where one party destroys the

opposing party's cause of action by becoming the owner of the cause of action under

review."11 As recognized in Paqlia and Weqman, a judgment creditor's right to execute

on a judgment debtor's pending litigation is neither absolute nor unfettered. The trial

court has supervisory authority to consider whether it would be grossly inequitable to

allow the creditor to obtain control of pending litigation.

       Stanislaw argues that the trial court abused its discretion in allowing Renata to

execute upon Stanislaw's pending profiteering claims against her. At oral argument


       8 Id. at 147-48 (quoting Triplettv. Bergman, 82 Wash. 639, 642, 144 P. 899, 900
(1914)).
       9 Id, at 147.
       10 151 Wash. App. 409, 416-17, 213 P.3d 931 (2009).
       11 ]d. at 417 (In Weqman, the judgment was not superseded pending appeal, and
the judgment creditor levied upon the specific cause of action that was under appellate
review).
No. 71065-6-1/5


before this court, Stanislaw argued that a trial court must consider a variety of factors to

determine whether it is equitable to allow a judgment creditor to execute on a pending

lawsuit by a judgment debtor against the same judgment creditor. He specifically

argued that the trial court was required to ascertain the merits of the lawsuit levied upon

and to determine whether the plaintiff would be able to defeat a defendant's summary

judgment motion. As argued to this court, the inequity was that Stanislaw's claim for

"millions of dollars" was bought for $35,000.

       Based upon oral argument, Stanislaw's appeal thus presents the narrow question

of whether the trial court failed to give sufficient weight to the merits and value of

Stanislaw's lawsuit against Renata and abused its discretion by allowing Stanislaw's

profiteering claim to be purchased for $35,000.

       Stanislaw argued to the trial court that the "most important ]" reason the levy was

inequitable was that for "a $5 bid, Ms. Piatek will have an ability to [buy] a six-and-a-

half-million-dollar claim against her."12 But Stanislaw did not identify facts addressing

the merits of his profiteering claim or any details supporting his valuation.

       Renata, on the other hand, argued that the equities weighed in favor of allowing

the levy. She contended that Stanislaw owed her over $2 million in unpaid judgments,

that Stanislaw could either bid at the sale or pay the judgment in advance of the sale,

that Stanislaw filed frivolous cases against her in Washington, Australia, and Poland,

and that Stanislaw will receive real value from the sale because his debt would be

satisfied in the amount bid at the sale.




       12RP(Aug. 24, 2012) at 2-3.
No. 71065-6-1/6


       In the absence of any detailed argument to the trial court by Stanislaw regarding

the specific equitable factors he now claims the trial court failed to considered,

Stanislaw's argument fails. Stanislaw did not provide the trial court information or

argument necessary to analyze his factors, the merits of his profiteering claim, or the

value of his likely recovery. Because this argument was not fully articulated below,

Stanislaw does not establish that the trial court abused its discretion in failing to

sufficiently consider it.13

       Because Stanislaw's appeal is not frivolous, we deny Renata's request for

attorney fees.

       Affirmed.




WE CONCUR:




  JfiffSr^tr^ C, ,0

      13 See Enos v. Marsh. 769 F.2d 1363, 1371 (9th Cir. 1981) (declining to make "a
determination based on inadequate information" is not an abuse of discretion); Gomez
v. Gomez. 341 A.2d 423, 426 (D.C. App. 1975) (highlighting the "unsatisfactoriness" of
giving a trial court inadequate information on the basis of which it is asked to exercise
its discretion, then appealing, claiming that the trial court abused its discretion).
        We reserve for another day on more precise and extensive arguments the
question of whether there are broader limitations upon a judgment debtor gaining
control of both sides of litigation against a judgment creditor.